Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Deborah A. Dooley appeals the district court’s orders and judgment granting summary judgment and dismissing her complaint. We have reviewed the record and find no reversible error. Accordingly, while we grant Dooley leave to proceed in forma pauperis, we affirm for the reasons stated by the district court. Dooley v. Mylan Pharm., Inc., No. 1:18-cv-00001-IMK, 2014 WL 1761924 (N.D.W. Va. Apr. 1, 2014; Apr. 30, 2014). We deny Dooley’s motion for appointment of counsel. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

AFFIRMED.